Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 1 of 14                     PageID #: 816



                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ALABAMA
                                     SOUTHERN DIVISION

 UZEZI AJOMALE,                                   )
                                                  )
                        Plaintiff,                )
                                                  )
 v.                                               ) CIVIL ACTION NO. 1:17-539-JB-MU
                                                  )
 QUICKEN LOANS, INC.,                             )
                                                  )
                        Defendant.                )

                                               ORDER

        This matter is before the Court on Defendant Quicken Loans, Inc.’s (“Quicken”) Motion

 for Summary Judgment and supporting memorandum of law (Docs. 77 and 78), Plaintiff’s

 Response in Opposition (Doc. 84), and Defendant’s Reply (Doc. 88). The Motion is ripe for review.

 After careful consideration, the Court finds Defendant’s Motion is due to be GRANTED on the

 grounds and for the reasons set out in this Order.

 I.     BACKGROUND

        Plaintiff, Uzezi Ajomale, alleges violations of the Fair Credit Reporting Act, 15 U.S.C.

 §1681g et seq. (“FCRA”). Specifically, Plaintiff claims that Quicken failed to comply with

 §1681g(g)(1), which requires lenders to send credit score disclosure statements (“CSD’s”).

 Plaintiff contends she was entitled to receive a CSD because Quicken pulled her credit score “in

 connection with” a loan application “sought” by her ex-husband. Plaintiff also alleges that

 Quicken’s failure was negligent or willful.

        Quicken advances three independent arguments in its Motion for Summary Judgment.

 First, it argues the undisputed evidence establishes that Plaintiff was not entitled to a CSD under



                                                 1
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 2 of 14                       PageID #: 817



 the FCRA because (i) Quicken did not “use” Plaintiff’s credit score, (ii) Plaintiff never sought or

 initiated a loan application, and (iii) the CSD requirement does not apply to mere inquiries.

 Second, Quicken argues Plaintiff has failed to demonstrate a genuine issue of material fact that

 Quicken acted willfully or negligently, as required to establish liability under the FCRA. Third, it

 argues Plaintiff has failed to produce evidence of damages.

        For the reasons set out below, the Court finds that summary judgment is due to be

 granted on Quicken’s second argument. The Court therefore will not address Quicken’s first or

 third arguments.

 II.    STANDARD OF REVIEW

        Under Rule 56(a) of the Federal Rules of Civil Procedure, “a court shall grant summary

 judgment if the movant shows that there is no genuine dispute as to any material fact and the

 movant is entitled to judgment as a matter of law.” The moving party moving bears the “initial

 responsibility of informing the district court of the basis for its motion, and identifying those

 portions of ‘the pleadings, depositions, answers to interrogatories, and admissions on file,

 together with the affidavits, if any,’ which it believes demonstrate the absence of a genuine issue

 of material fact.” Clark v. Coats & Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). Where the

 moving party does not have the burden of proof at trial, it may show that “there is an absence of

 evidence to support the non-moving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

 (1986). If the moving party meets its initial burden, the non-movant must set forth specific facts,

 supported by citation to the evidence, to support the elements of the case at trial, and therefore,

 establish that there is a genuine issue for trial. See Rules 56(c) and 56(e), Fed.R.Civ.P.




                                                   2
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 3 of 14                       PageID #: 818



           The court must “resolve all issues of material fact in favor of the [non-movant], and then

 determine the legal question of whether the [movant] is entitled to judgment as a matter of law

 under that version of the facts.” McDowell v. Brown, 392 F. 3d 1283, 1288 (11th Cir. 2004). “[A]ll

 reasonable doubts about the facts and all justifiable inferences are resolved in favor of the non-

 movant.” Citizens Trust Bank v. Lett, 2015 WL 4254561 at * 1 (N.D. Ala. 2015). However, the

 court is not “constrained to accept all the nonmovant's factual characterizations and legal

 arguments.” Beal v. Paramount Pictures Corp., 20 F.3d 454, 458 - 59 (11th Cir. 1994). “An issue

 of fact is material if it is a legal element of the claim under the applicable substantive law which

 might affect the outcome of the case. It is genuine if the record taken as a whole could lead a

 rational trier of fact to find for the nonmoving party.” Reeves v. C.H. Robinson Worldwide, Inc.,

 594 F. 3d 798, 807 (11th Cir. 2010) (quoting Allen v. Tyson Foods, Inc., 121 F.3d 642, 646 (11th Cir.

 1997)).

 III.      FINDING OF FACTS

           On February 20, 2017, Plaintiff’s then-husband logged onto quickenloans.com to

 investigate the possibility of refinancing the mortgage on the home he and Plaintiff shared. Mr.

 Ajomale provided his name, date of birth, address, and SSN into a blank form on Quicken’s

 webpage. (Doc. 84 at 4). On that webpage, Quicken also provided an identical form for

 information on the prospective borrower’s spouse. (Id. at 5). Mr. Ajomale provided Plaintiff’s

 information in that form. Mr. Ajomale then ticked a box affirming that he had Plaintiff’s consent

 to provide her information and for Quicken to begin its process. Plaintiff had no knowledge of

 Mr. Ajomale’s activity at the time. (Id. at 6).




                                                   3
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 4 of 14                      PageID #: 819



         After Quicken received Mr. Ajomale’s and Plaintiff’s credit scores, Mr. Ajomale was put in

 touch with Jon Bethcer, a mortgage banker. (Doc. 84 at 7). Mr. Ajomale and Mr. Betcher spoke

 through a two-way internet chat made available through Quicken’s website. (Id.). During their

 conversation, Mr. Betcher informed Mr. Ajomale that, “Uzezi[’s] credit is under 620, it is in the

 low 500s. Only chance we have is to have mortgage in your name and keep you both on title,”

 to which Mr. Ajomale responded, “That’s fine.” (Doc. 84-6 at 4). Mr. Betcher then initiated Mr.

 Ajomale’s loan application.

         Plaintiff learned that her husband provided her information to Quicken shortly after he

 did so. (Doc. 84 at 14). On March 13, 2017, Plaintiff reached out to Mr. Betcher to request a

 copy of any documents sent to her husband regarding the application. (Doc. 84-10 at 1). On

 March 14, 2017, Plaintiff sent Mr. Betcher another email, asking how the refinancing process

 could affect her ownership interest in her home. (Id. at 5). On March 19, 2017, Plaintiff told Mr.

 Betcher she would “not be participating [in the refinancing process]” and cancelled the

 application. (Doc. 84-1 at 10 – 11). During that conversation, Plaintiff indicated she was upset

 that her husband did not “include” her when he initiated the process. (Id.). On April 14, 2017,

 Plaintiff again contacted Quicken, but asked if the refinancing process could be “extended.” (Doc.

 84-1 at 15).

         Plaintiff’s Complaint alleges that Defendant’s failure to provide a CSD was a negligent or

 willful violation of the FCRA. At her deposition, though, Plaintiff failed to identify any document,

 testimony, or other evidence to support these allegations. Regarding willfulness, Plaintiff

 testified:

         Q: Okay. Are you aware of any documents that show that Quicken Loans acted willfully?
         …


                                                  4
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 5 of 14                                         PageID #: 820



           A: Not sure.
           Q: Are you aware of any testimony that Quicken Loans acted willfully? ...
           A: I'm not sure.
           Q: Or any evidence at all that Quicken Loans acted willfully? ...
           A: Not sure.
           Q: So, when you say you're not sure, you can't tell me about any as you sit here today,
           correct? ...
           A: Not sure.
           Q: Do you know of any?
           A: I'm not sure.

 (Doc. 79-3 at 45 – 46). Plaintiff likewise failed to provide any evidence of negligence:

           Q: Do you have any evidence that Quicken Loans acted negligently? ...
           A: Not sure.
           Q: You can't point to any evidence as you sit here today? ...
           A: No.
           A: No.
     (Id. at 46). Plaintiff did not provide supplemental discovery responses or attempt to clarify or

     correct her testimony. Plaintiff’s testimony is set out in Defendant’s Motion for Summary

     Judgment but Plaintiff does not address it in her Opposition.

 IV.       DISCUSSION

           Before turning to the merits of Quicken’s argument regarding the nature of its conduct,

 the Court notes Plaintiff’s Opposition (Doc. 84) does not rebut or otherwise address Quicken’s

 argument that there is no evidence Quicken acted negligently.1 Therefore, the Court finds

 Plaintiff abandoned her claim that Quicken negligently violated the FCRA. See Wardford v.

 Carrington Mortg. Servs., 2018 U.S. Dist. LEXIS 221511, at *19 (N.D. Ga. Sep. 19, 2018) (citing

 Wilkerson v. Grinnell Corp., 270 F.3d 1314, 1322 (11th Cir. 2001)). Plaintiff is left with her claim

 that Quicken acted willfully.


 1
  In her Opposition, Plaintiff asserts that Quicken’s failure to send a CSD “was not an accident.” (Doc. 84 at 8). Plaintiff
 confines her Opposition to arguments that Quicken “knowingly,” “recklessly,” and “willfully” violated the FCRA.



                                                             5
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 6 of 14                          PageID #: 821



            Quicken correctly notes that the FCRA is not a strict liability statute. In order to overcome

 Quicken’s Motion for Summary Judgment, the Plaintiff must demonstrate a genuine issue of

 material fact that Quicken "willfully fail[ed] to comply" with the statute. See, 15 U.S.C. §

 1681n(a). To support her claim that Quicken willfully violated the FCRA, Plaintiff must produce

 evidence that Quicken "knowingly and intentionally committed an act in conscious disregard for

 the rights of others" which it "knows to violate the law." Jordan v. Equifax Info. Servs., LLC, 410

 F. Supp. 2d 1349, 1354 (N.D. Ga. 2006) (citation omitted). Quicken cannot be liable for a knowing

 violation if its reading of the FCRA was “objectively reasonable.” Pedro v. Equifax, Inc., 868 F.3d

 1275, 1280 (11th Cir. 2017). Plaintiff must prove more than Quicken violated a reasonable reading

 of the FCRA. She must show that Quicken “ran a risk of violating the law substantially greater

 than the risk associated with a reading that was merely careless." Id. (quoting Safeco Ins. Co. of

 Am. v. Burr, 551 U.S. 47, 69 (2017)). A reading that is “not objectively unreasonable based on the

 text of the Act, judicial precedent, or guidance from administrative agencies falls well short of

 raising the 'unjustifiably high risk' of violating the statute necessary for reckless liability." Id.

 (quoting Safeco Ins., 551 U.S. at 70, and stating an agency “that adopts an objectively reasonable

 reading of the Act does not knowingly violate the Act.”).                Further, if the defendant’s

 interpretation is “not objectively unreasonable,” courts will not look at the defendant’s

 subjective intent. See Pedro, 868 F.3d at 1280 (citing Levine v. World Fin. Network Nat'l Bank,

 554 F.3d 1314, 1319 (11th Cir. 2009) (declining to consider the subjective intent of a consumer

 reporting agency when it "act[ed] in accord with an objectively reasonable interpretation of the

 Act.")).




                                                      6
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 7 of 14                       PageID #: 822



        A.      Plaintiff’s Evidence of Willfulness

        Plaintiff offers two categories of evidence as proof that Quicken willfully violated the

 FCRA. First, she contends Quicken recklessly disregarded all interpretative signposts regarding

 the construction of the FCRA section requiring the provision of CSDs, i.e., 15 U.S.C. § 1681g(g)(1).

 (Doc. 84-8 and 84-9). Second, Plaintiff offers a series of emails as proof of Quicken’s willfulness.

 (Doc. 84, Exhibits 8 and 9).

        Before evaluating Plaintiff’s evidence, the Court addresses Quicken’s contention that the

 series of emails offered by Plaintiff should not be considered. (Doc. 88 at 12). The emails include

 Quicken’s internal communications and its communications with a third-party vendor (CoreLogic

 Credco) regarding the meaning and implementation of § 1681g(g)(1). Plaintiff offers them as

 evidence of Quicken’s knowing violation of the FCRA. (Doc. 84 at 9 – 12 and Exhibits 8 and 9).

 Quicken argues that “Plaintiff did not identify these documents in any discovery in this case in

 response to Quicken Loans’ multiple requests for evidence supporting her willfulness claim.” (Id.

 at Exhibits 2 and 3). Quicken argues Plaintiff “cannot sandbag Quicken Loans and try to use

 documents for the first time in summary judgment that she never identified in discovery in

 response to Quicken Loans’ on point requests.” (Doc. 88 at 12).

        Plaintiff filed this action on December 6, 2017 (Doc. 1), and trial was set for May 2019.

 (Doc. 27). Following various amendments, the operative Scheduling Order was entered on May

 23, 2019, without objection from Plaintiff. (Doc. 68). That Order closed discovery on July 8, 2019

 and required dispositive motions to be filed by August 7, 2019. Plaintiff first identified the emails

 in her Opposition to Quicken’s Motion for Summary Judgment, which she filed on August 28,




                                                  7
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 8 of 14                          PageID #: 823



 2019, after the close of discovery and more than a year and eight months after filing suit. (Doc.

 84).

         As Plaintiff seeks to use these emails to support her claim, she was required to produce

 them under Rule 26 of the Federal Rules of Civil Procedure:

                 a party must, without awaiting a discovery request, provide to the
                 other parties . . . a copy – or a description by category and location
                 – of all documents, electronically stored information, and tangible
                 things that the disclosing party has in its possession, custody, or
                 control and may use to support its claims or defenses, unless the
                 use would be solely for impeachment[.]

 Fed. R. Civ. P. 26(a)(ii). Plaintiff failed to do so. Also, these emails were clearly requested by

 Quicken, but Plaintiff failed to identify or produce them in response to interrogatories and

 requests for production propounded by Quicken. (Doc. 88-2; Doc. 88-3). In fact, the Court finds

 that Plaintiff failed five (5) separate obligations to identify the contested emails: Rule 26(a) initial

 disclosures, Rule 26(e) supplemental disclosures, answers to Quicken’s interrogatories,

 responses to Quicken’s requests for production, and answers to Quicken’s questions in

 deposition. Furthermore, Plaintiff’s deposition testimony was not merely a failure to disclose the

 emails; it constituted an affirmative denial that she had any knowledge of such evidence. (Doc.

 79-3 at 45 – 46).

         Rule 37 of the Federal Rules of Civil Procedure provides, “[i]f a party fails to provide

 information . . . the party is not allowed to use that information . . . to supply evidence on a

 motion . . . unless the failure was substantially justified or is harmless.” Fed. R. Civ. P. 37(c)(1).

 When considering whether such a failure is substantially justified or harmless, courts examine

 “the non-disclosing party’s explanation for its failure to disclose, the importance of the

 information, and any prejudice to the opposing party if the information had been admitted.”


                                                    8
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 9 of 14                       PageID #: 824



 Boca Raton Sailing v. Scottsdale, Ins. Co., 2019 U.S. Dist. LEXIS 145795, *4 (S.D. Fla. 2019) (citing

 Romero v. Drummond Co., 552 F.3d 1303, 1321 (11th Cir. 2008)); see also Cooley v. Great S. Wood

 Preserving, 138 F.App’x 149, 161 (11th Cir. 2005). “Other relevant considerations include whether

 the undisclosed evidence was a surprise to the opposing party, whether the non-disclosing party

 acted in bad faith . . . and whether the prejudice can be cured.” Barron v. Everbank, 2019 U.S.

 Dist. LEXIS 61985, *9 (N.D. Ga. 2019) (citing Vitola v. Paramount Automated Food Servs., Inc.,

 2009 U.S. Dist. LEXIS 130110, *3 (S.D. Fla. Dec. 17, 2009) and Blackledge v. Ala. Dep’t of Mental

 Health & Mental Retardation, 2007 U.S. Dist. LEXIS 79476, *35 - 37 (M.D. Ala. Oct. 25, 2007)); see

 also Pitts v. HP Pelzer Auto. Sys., 331 F.R.D. 688, 696 (S.D. Ga. 2019) (citing Abdulla v. Klosinski,

 898 F. Supp. 2d 1348, 1359 (S.D. Ga. 2012)). The Court in Vitola, supra, described other

 considerations as including, “willfulness involved in not disclosing the evidence at an earlier

 date." 2009 U.S. Dist. LEXIS 130110 at *3.

        Plaintiff Offers no Explanation of her Failures: As the non-disclosing party, it is Plaintiff’s

 burden to establish that her failures were “substantially justified or harmless.” See Mitchell v.

 Ford Motor Co., 318 Fed. Appx. 821, 825 (11th Cir. March 9, 2009) (quoting Leathers v. Pfizer, Inc.,

 233 F.R.D. 687, 697 (N.D. Ga. 2006): “‘The burden of establishing that a failure to disclose was

 substantially justified or harmless rests on the non-disclosing party.”). However, Plaintiff offers

 no explanation whatever for her serial failures to produce or identify the contested emails. She

 offered them for the first time in opposition to summary judgment without even acknowledging

 her failures to produce them at an earlier date. Compare Goodman-Gable-Gould Co. v. Tiara

 Condo. Ass'n, 595 F.3d 1203, 1213 (11th Cir. 2010) (affirming exclusion under Rule 37 where party

 failed to disclose certain theories of recovery and damages in its answer, counterclaim, and initial



                                                  9
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 10 of 14                             PageID #: 825



 interrogatory responses and failed to supplement its initial disclosures) with Kearney Constr. Co.

 LLC v. Travelers Cas. & Sur. Co. of Am., 2017 U.S. Dist. LEXIS 123370, *13, 16 (M.D. Fla. Apr. 19,

 2017) (finding exclusion excessive when no scheduling order or trial date were set); see also

 Fisher v. Ciba Specialty Chems. Corp., 238 F.R.D. 273, 285 (S.D. Ala. 2006) (striking an affidavit

 where the “real issue” of its admissibility concerned its timeliness: “The springing of multiple

 last-minute evidentiary surprises on defendants' counsel with no explanation is inexcusable,

 particularly in light of the grueling 18-month class discovery period to which the parties were

 subjected and the nearly three-year lapse between the filing of the Complaint and the Hearing.”).

 Plaintiff’s failure to proffer any explanation weighs in favor of exclusion.2

         The Emails are Important: The emails are important to Plaintiff’s suit under the FCRA.

 Plaintiff offers them as evidence of a prima facia element of her claim, i.e., Quicken’s willfulness.

 Courts are discouraged from excluding such evidence. See Pitts v. HP Pelzer Auto. Sys., 331 F.R.D.

 688, 697 (S.D. Ga. 2019) (citing Perez v. Wells Fargo N.A., 774 F.3d 1329, 1332 (11th Cir. 2014):

 “Excluding the evidence symbolizes the Court turning a blind eye to facts at the heart of this

 dispute. Such an act cuts against the Court's overarching goal for resolving litigation. As often

 stated in the Eleventh Circuit, courts have a strong preference for deciding cases on the merits.”)

 (quotation marks omitted). This factor weighs against exclusion.

         Surprise and Prejudice to Quicken: The prejudice caused to Quicken by Plaintiff’s failures

 is substantial. Though Quicken may have had record of the contested emails, Plaintiff’s failure to

 identify them deprived Quicken of notice, to which it was entitled, of the evidence Plaintiff would



 2
  Plaintiff did not seek leave to file an additional brief to rebut Quicken’s contention in its Reply that the
 emails should not be considered based on Plaintiff’s failures.


                                                      10
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 11 of 14                     PageID #: 826



 use to support her claim. That Quicken was a party to the emails does not release Plaintiff of her

 obligations under Rule 26 or of her obligation to respond truthfully in deposition and to discovery

 requests. Had Plaintiff not utterly failed her Rule 26 and other discovery obligations, Quicken

 would have had notice of a need to attempt additional discovery or to marshal additional

 evidence that might have clarified or supplemented these communications.

        These circumstances differ from Boca Raton Sailing v. Scottsdale Ins. Co., for example,

 where the court permitted evidence which was not disclosed in the course of the litigation but

 which the plaintiff-insured had provided to the defendant-insurer “prior to the initiation of [the]

 action as a result of [plaintiff-insured’s] claim-reporting process.” 2019 U.S. Dist. LEXIS 145795,

 *3 – 5 (S.D. Fla. June 17, 2019). Compare Boca Raton Sailing, supra, with Cunningham v. Fulton

 Cty., 2019 WL 1428346, *3 – 4 (N.D. Ga. Mar. 29, 2019) (refusing to consider evidence where

 plaintiff “assured” the defendant that all documents it intended to rely upon were produced, and

 thereafter, relied on unproduced documents at summary judgment). The Court finds that

 Quicken was prejudiced and reasonably surprised by Plaintiff’s identification of the emails for the

 first time in opposition to summary judgment. These factors weigh in favor of exclusion.

        The Nature of Plaintiff’s Conduct: On the record before it, the Court finds that Plaintiff

 could not have honestly concluded that the willfulness of Quicken’s violation would not be an

 issue in the case, or that she did not intend to use the emails to support her claim. Willfulness is

 a prima facie element of Plaintiff’s cause of action. Quicken and Rule 26 demanded Plaintiff’s

 production of the emails well before Quicken challenged the issue of willfulness in its summary

 judgment motion. The distinctions between this case and Blackledge v. Ala. Dep't of Mental

 Health & Mental Retardation, 2007 U.S. Dist. LEXIS 79476 (M.D. Ala. 2007) are illustrative. Unlike



                                                 11
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 12 of 14                     PageID #: 827



 the Plaintiff here, the court in Blackledge found that “a reasonable person in [the non-disclosing

 party’s] position honestly could have concluded (mistaken or not) that, until raised in Defendants'

 summary judgment motion,” that the subject of the non-disclosure “was not at issue and, thus,

 that [the non-disclosed document] was not a document which would be ‘use[d] to support [the

 non-disclosing party’s] claim[.]’ Fed. R. Civ. P. 26(a)(1)(B).” Blackledge, 2007 U.S. Dist. LEXIS

 79476 at *40. In Blackledge, the court found no evidence of bad faith where the record revealed

 that plaintiff “had no plans to use [the exhibit] to support her [claim]” and there was “no reason

 . . . it would be advantageous to [plaintiff] to conceal this [evidence] from Defendants.” Id. at

 *42-43.    However, the Court finds an advantage exists here. Plaintiff’s failures to disclose

 deprived Defendant of notice of a need to discover or assemble clarifying or contextualizing

 evidence to rebut Plaintiff’s arguments based on the emails. The nature of Plaintiff’s persistent

 failures to disclose weighs in favor of exclusion.

        Whether the Prejudice can be Cured: The Court finds the prejudice Quicken has suffered

 as a consequence of Plaintiff’s non-disclosure cannot be cured by any lesser sanction. When

 assessing whether the prejudice of undisclosed evidence can be cured, courts look to the

 appropriateness of other remedies or sanctions before exclusion. See e.g., Blackledge v. Ala.

 Dep't of Mental Health & Mental Retardation, 2007 U.S. Dist. LEXIS 79476, at *42 (M.D. Ala. Oct.

 25, 2007) (“Blackledge's alleged untimely disclosure could have been cured by permitting

 Defendants an extension of the discovery deadline to discern the authenticity of the letter . . .

 Defendants avert discussion of whether alternative relief or lesser sanctions would suffice and

 seek the most severe remedy as a sanction.”). However, “[w]hen lesser sanctions would be

 ineffective, Rule 37 does not require the vain gesture of first imposing those lesser sanctions.”



                                                  12
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 13 of 14                          PageID #: 828



 People for the Ethical Treatment of Animals, Inc. v. Dade City's Wild Things, Inc., 2019 U.S. Dist.

 LEXIS 227862, at *39-40 (M.D. Fla. July 30, 2019). In this instance, Plaintiff failed every obligation

 to identify these documents as evidence she intended to use to support her claim. In light of the

 ample occasions afforded Plaintiff to comply with Rule 26, and then with numerous discovery

 requests, Quicken should not be put to additional discovery and preparation at this advanced

 stage of the proceedings. Along with her failure to provide any explanation of her failures,

 Plaintiff has failed to address or suggest a proper remedy. This factor weighs in favor of exclusion.

        The Court finds that Docs. 84-8 and 9 are due to be excluded.

        B.      Plaintiff’s Failure to Demonstrate a Genuine Issue of Material Fact on Willfulness

        Having excluded the contested emails, the Court concludes on the record before it that

 Plaintiff has failed to demonstrate any genuine issue material issue of fact regarding Quicken’s

 willfulness, which is an essential element of her claim. The Court is mindful that Plaintiff argues

 Quicken’s willfulness is evident based on regulatory signposts and district court opinion. The

 Court is not persuaded.

        The disputed section of the FRCA here is § 1681g(g)(1), which states:

                Any person who makes or arranges loans and who uses a consumer
                credit score . . . in connection with an application initiated or sought
                by a consumer for a closed end loan or the establishment of an
                open end loan for a consumer purpose that is secured by 1 to 4
                units of residential real property . . . shall provide the following to
                the consumer as soon as reasonably practicable

 Quicken’s reading of this section is set out in its Memorandum of Law in Support of its Motion

 for Summary Judgment (Doc. 78) and Reply Brief (Doc. 88). In sum, Quicken’s reading is that

 Plaintiff was not the applicant, that it did not use Plaintiff’s credit score “in connection with and




                                                  13
Case 1:17-cv-00539-JB-MU Document 92 Filed 03/19/20 Page 14 of 14                                     PageID #: 829



 application,” and that Plaintiff was not “the” consumer to whom Quicken “shall provide” a CSD.

 The Court does not reach the question of whether Quicken’s reading is correct but does find that

 it is not “objectively unreasonable.” First, section 1681(g)(1), unlike section 1681e(b) for

 example, contains “statutory text that is less than pellucid and which has not been construed in

 detail by the Court of Appeals.” Smith v. E-BackgroundChecks.com, Inc., 81 F. Supp. 3d 1342,

 1348 (N. Ga. 2015). Given especially the alternating uses of “a” customer and “the” customer,

 it is not surprising that the parties have been able to read the text in contradictory directions

 using distinctions between definite and indefinite articles. While those sorts of distinctions are

 properly employed to determine the singularly correct interpretation of a statute, in this case

 they indicate that this section has more than one objectively reasonable interpretation. The

 Court finds that Quicken’s reading is not an “objectively unreasonable” one.3

          Plaintiff has failed to establish a genuine issue of disputed material fact that Quicken

 willfully violated 15 U.S.C. §1681g(g)(1). Defendant is due summary judgment on that ground.

                                                   CONCLUSION

          For the reasons set forth above, Defendant’s Motion is hereby GRANTED.

          DONE and ORDERED this 19th day of March, 2020.


                                                       /s/ JEFFREY U. BEAVERSTOCK
                                                       UNITED STATES DISTRICT JUDGE




 3
   The finding that Quicken’s interpretation is “not objectively unreasonable” would also prevent the Court from
 considering the series of emails offered by Plaintiff, even assuming they were not excluded under Rule 37(c), to the
 extent that they were offered as evidence of Quicken’s subjective intent. See Pedro, 868 F.3d at 1280 (citing Levine
 v. World Fin. Network Nat'l Bank, 554 F.3d 1314, 1319 (11th Cir. 2009) (declining to consider the subjective intent of
 a consumer reporting agency when it "act[ed] in accord with an objectively reasonable interpretation of the Act.")).



                                                          14
